DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (10,730,579).
	Regarding claim 1-3, Chang discloses a collapsible mobility scooter comprising: 
	a chassis comprising a rear frame (2) and a front frame (1) pivotally connected to the rear frame, wherein the front frame is pivoted to the rear frame when the chassis is in a collapsed position (see Fig. 5), wherein the front frame is pivoted away from the rear frame when the chassis is in an extended position (see Fig. 2; and 
	a transformation actuator (23) comprising a rear end connected to the rear frame and a front end connected to the front frame (via shaft 26, see Fig. 1);
	wherein the transformation actuator comprises: a cylinder comprising a rear end connected to the rear frame; and a piston rod comprising a rear end movably inserted in the cylinder and a front end connected to the front frame (see Fig. 1 and Col. 2, lines 45-49 describing the operation of the actuator shaft); and
	comprising a safety device (7) for locking the piston rod relative to the cylinder (see Fig. 7 and Col. 3, lines 16-23).
	Regarding claim 12, Chang further discloses a rolling device (27) arranged between the piston rod and the front frame (see Fig. 1 showing rearwardly disposed rod 26 and the forwardly disposed front  frame 1) so that the rolling device is movable between a front position and a rear position by piston rod (e.g., the rolling device moves is moved to a position shown in Fig. 5 when the piston is placed in a front position; and the rolling device moves to a position shown in Fig. 2 when the piston is in a rear position), wherein the front frame (1) is pivoted to the rear frame when the rolling device is in the front position (Fig. 5), wherein the front frame is pivoted away from the rear frame when the rolling device is in the rear position (Fig. 2).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Dadoosh (9,440,698).
	Regarding claim 11, while Chang discloses that a linear actuator is used to fold the scooter it does not explicitly recite the type of actuator.
	Dadoosh teaches another motorized foldable scooter using the well-known expedient of a hydraulic or pneumatic linear actuator (see Col. 10, lines 50-55 and Col. 5, lines 32-43) to fold the scooter.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the scooter of Chang to use a hydraulic or pneumatic linear actuator as taught by Dadoosh to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (specific type of linear actuator common in folding vehicles) for another (generic linear actuator in a folding vehicle) to obtain predictable results.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Zheng (TW M542599, see attached machine translation).
	Regarding claim 13, Chang does not explicitly recite that the rollers/wheels (23) are mounted upon an axle
	Zheng teaches another folding scooter having a forward-moving rolling device (40, 46) having a pair of axles that support wheels (18; see Fig. 3).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the scooter of Chang to use axles for its auxiliary wheels as taught by Zheng to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (axle-mounted auxiliary wheels) for another (generic auxiliary wheels) to obtain predictable results.
	Regarding claims 14-15, Chang discloses a folding linkage (4, 41) that supports a chair (3), but does not explicitly recite that linkage is a cross-line configuration or that the link connected to the translating piston is connected at its other end to the chair.
	Zheng teaches another folding scooter having a cross-linked unit (96; see Fig. 1) wherein the bottom end of link (97) is mounted to the forward translating/sliding member (50), while the opposite end is coupled to the chair (see Figs. 1-2).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the scooter of Chang to use the cross-linked chair linkage taught by Zheng to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a cross-linked folding framework) for another (a three-bar folding framework) to obtain predictable results (e.g., a chair that is supported at both the front and rear ends).
	
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while Chang discloses that an electric locking system is used to move a locking tongue within the overlapping sleeves/framing of the scooter to lock the scooter from folding, it does not disclose or fairly suggest a sheath that is connected at its front end to the front end of the translating piston rod. Instead, Chang provides for another piston-like inner rod that moves with the piston rod within a fixed sleeve

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618